The amended alternative writ of mandamus in this case brought to compel the respondents, Board of Public Instruction of Pinellas County and the Trustees of Special Tax School District No. 3 of said county to jointly cause payment to be made to relator of the interest coupons described in the alternative writ is in conformity to the writs approved and enforced by this Court in the following cases: Jukes v. State, ex rel. Allen, 123 Fla. 260,166 Sou. Rep. 552; Board of Public Instruction v. State, exrel. Tanger Inv. Co., 121 Fla. 176, 163 Sou. Rep. 694; State, exrel. Supreme Forest Woodmen Circle v. Snow, 113 Fla. 241,151 Sou. Rep. 393, and therefore the demurrer and motion to quash the same are severally overruled, with leave to respondents to make further return herein within ten days, in default of which further return, final judgment is directed to be entered awarding relator a peremptory writ of mandamus to conform to the alternative writ of mandamus as amended.
So ordered.
WHITFIELD, C.J., and ELLIS, TERRELL, BUFORD and DAVIS, J.J., concur.
  BROWN, J., dissents. *Page 488